Citation Nr: 0309964	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for status-post 
fracture of the right fifth metatarsal with calcaneal 
spurring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION  

The veteran retired from the US Air Force after active 
service from March 1966 to June 1986.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  This issue was remanded by the Board for 
additional evidentiary development in April 1988 and August 
1999.  The veteran was provided VA examinations in February 
2000 and August 2002, and the development appears complete.  
However, for the reasons provided below, the case must again 
be remanded as a matter of law.



REMAND

During the pendency of the veteran's appeal, two significant 
changes in the law have occurred.  First, recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded on VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Further, VA must specifically notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  On Remand, the RO 
should ensure compliance with all provisions of the VCAA. 

Therefore, this case is again REMANDED to the RO for the 
following action:  

The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his appealed 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter 
should include notice as to the specific 
types of evidence that would help 
establish his claim for a compensable 
evaluation for status-post fracture of 
the right fifth metatarsal with calcaneal 
spurring.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




